Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 1 of 21 PageID #: 72



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


                               NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed today,
notice is hereby given that a hearing session has been scheduled to consider various matters
under 28 U.S.C. § 1407.

DATE OF HEARING SESSION:                     September 26, 2019

LOCATION OF HEARING SESSION:                United States Courthouse
                                            Courtroom 1, Mezzanine Level
                                            350 West 1st Street
                                            Los Angeles, California 90012

TIME OF HEARING SESSION: In those matters designated for oral argument, counsel
presenting oral argument must be present at 8:00 a.m. in order for the Panel to allocate the
amount of time for oral argument. Oral argument will commence at 9:30 a.m.

SCHEDULED MATTERS: Matters scheduled for consideration at this hearing session are listed
on the enclosed Hearing Session Order and Schedule of Matters for Hearing Session.

       •       Section A of this Schedule lists the matters designated for oral argument and
               includes all actions encompassed by Motion(s) for transfer filed pursuant to
               Rules 6.1 and 6.2. Any party waiving oral argument pursuant to Rule 11.1(d)
               need not attend the Hearing Session.
       •       Section B of this Schedule lists the matters that the Panel has determined to
               consider without oral argument, pursuant to Rule 11.1(c). Parties and
               counsel involved in these matters need not attend the Hearing Session.

ORAL ARGUMENT:

        •      The Panel carefully considers the positions advocated in filings with the Panel
               when it allocates time to attorneys presenting oral argument. The Panel, therefore,
               expects attorneys to adhere to those positions including those concerning an
               appropriate transferee district. Any change in position should be conveyed to
               Panel staff before the beginning of oral argument. Where an attorney thereafter
               advocates a position different from that conveyed to Panel staff, the Panel may
               reduce the allotted argument time and decline to hear further from that attorney.
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 2 of 21 PageID #: 73



                                               -2-


    •          The Panel expects attorneys presenting oral argument to be prepared to discuss
               what steps they have taken to pursue alternatives to centralization including, but
               not limited to, engaging in informal coordination of discovery and scheduling, and
               seeking Section 1404 transfer of one or more of the subject cases.

For those matters listed on Section A of the Schedule, the "Notice of Presentation or Waiver of
Oral Argument" must be filed in this office no later than September 9, 2019. The procedures
governing Panel oral argument (Panel Rule 11.1) are attached. The Panel strictly adheres to these
procedures.

                                              FOR THE PANEL:



                                              John W. Nichols
                                              Clerk of the Panel

cc: Clerk, United States District Court for the Central District of California
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 3 of 21 PageID #: 74



                              UNITED STATES JUDICIAL PANEL
                                           on
                                MULTIDISTRICT LITIGATION


                                  HEARING SESSION ORDER


       The Panel issues the following orders in connection with its next hearing session,

        IT IS ORDERED that on September 26, 2019, the Panel will convene a hearing session
in Los Angeles, California, to consider the matters on the attached Schedule under 28 U.S.C.
§ 1407.

        IT IS FURTHER ORDERED that the Panel may, on its own initiative, consider transfer
of any or all of the actions in those matters to any district or districts.

        IT IS FURTHER ORDERED that the Panel will hear oral argument on the matters listed
on Section A of the attached Schedule, unless the parties waive oral argument or unless the Panel
later decides to dispense with oral argument pursuant to Panel Rule 11.1(c).

       IT IS FURTHER ORDERED that the Panel will consider without oral argument the
matters listed on Section B of the attached Schedule pursuant to Panel Rule 11.1(c). The Panel
reserves the prerogative, on any basis including submissions of parties pursuant to Panel Rule
11.1(b), to designate any of those matters for oral argument.

        IT IS FURTHER ORDERED that the Clerk of the Judicial Panel on Multidistrict
Litigation shall direct notice of this hearing session to counsel for all parties involved in the
matters on the attached Schedule.


                                    PANEL ON MULTIDISTRICT LITIGATION




                                     _________________________________
                                                Sarah S. Vance
                                                   Chair

                                       Lewis A. Kaplan         Ellen Segal Huvelle
                                       R. David Proctor        Catherine D. Perry
                                       Karen K. Caldwell       Nathaniel M. Gorton
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 4 of 21 PageID #: 75



                        SCHEDULE OF MATTERS FOR HEARING SESSION
                           September 26, 2019 !! Los Angeles, California


                                     SECTION A
                       MATTERS DESIGNATED FOR ORAL ARGUMENT

(This schedule contains only those civil actions listed in the Schedule(s) of Actions submitted with the docketed
motion(s) for transfer. See Panel Rules 6.1 and 6.2. In the event these dockets are centralized, other actions of which
the Panel has been informed may be subject to transfer pursuant to Panel Rule 7.1.)



MDL No. 2906 ! IN RE: BIG PICTURE LOANS, LLC, LITIGATION

       Motion of plaintiffs Lula Williams, et al., and Renee Galloway, et al., to transfer the
following actions to the United States District Court for the Eastern District of Virginia:

                    Central District of California

         KOBIN v. BIG PICTURE LOANS, LLC, ET AL., C.A. No. 2:19!02842

                  Northern District of California

         CUMMING, ET AL. v. BIG PICTURE LOANS, LLC, ET AL., C.A. No. 5:18!03476

                    Northern District of Georgia

         MCKOY, ET AL. v. BIG PICTURE LOANS, LLC, ET AL., C.A. No. 1:18!03217

                    District of Massachusetts

         DUGGAN v. BIG PICTURE LOANS, LLC, ET AL., C.A. No. 1:18!12277

                    District of Oregon

         SMITH v. BIG PICTURE LOANS, LLC, ET AL., C.A. No. 3:18!01651

                    Eastern District of Virginia

         WILLIAMS, ET AL. v. BIG PICTURE LOANS, LLC, ET AL., C.A. No. 3:17!00461
         GALLOWAY, ET AL. v. BIG PICTURE LOANS, LLC, ET AL., C.A. No. 3:18!00406
         GALLOWAY, ET AL. v. MARTORELLO, ET AL., C.A. No. 3:19!00314
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 5 of 21 PageID #: 76



MDL No. 2907 ! IN RE: FIRST AMERICAN FINANCIAL CORPORATION
               CUSTOMER DATA SECURITY BREACH LITIGATION

        Motion of plaintiffs Antonio Barajas, et al., to transfer the following actions to the United
States District Court for the Central District of California:

               Central District of California

       SINDAGHATTA v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 2:19!06576
       GRITZ v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01009
       SHAKIB v. FIRST AMERICAN FINANCIAL CORPORATION, C.A. No. 8:19!01022
       WILLIS v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01023
       BAHNMAIER v. FIRST AMERICAN FINANCIAL CORPORATION,
         C.A. No. 8:19!01040
       TOPPINGS PATH HOLDING, LLC v. FIRST AMERICAN FINANCIAL
         CORPORATION, ET AL., C.A. No. 8:19!01051
       BARAJAS, ET AL. v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01078
       MOHR v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01102
       DINH v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01105
       BRENT AND TERI JOHNSON, LLC v. FIRST AMERICAN FINANCIAL
         CORPORATION, ET AL., C.A. No. 8:19!01112
       RESENDIZ v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01137
       WOODARD v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01156
       FORNEY, ET AL. v. FIRST AMERICAN FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01180

               Eastern District of Michigan

       KUNTZ v. FIRST AMERICAN FINANCIAL CORPORATION, C.A. No. 2:19!11749




                                                 -2-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 6 of 21 PageID #: 77



MDL No. 2908 ! IN RE: AIR CRASH NEAR EJERE, ETHIOPIA, ON MARCH 10, 2019

        Motion of defendant The Boeing Company to transfer the following actions to the United
States District Court for the Northern District of Illinois:

              Northern District of Illinois

       IN RE: ETHIOPIAN AIRLINES FLIGHT ET 302 CRASH, C.A. No. 1:19!02170
       STUMO, ET AL. v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02281
       HAMMAMY, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!02322
       ABDI v. THE BOEING COMPANY, C.A. No. 1:19!02348
       KARURI, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!02531
       KONDAVEETI v. THE BOEING COMPANY, C.A. No. 1:19!02597
       CARRASCO, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!02709
       MUNGAI v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02770
       VAIDYA v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02839
       VAIDYA v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02840
       VAIDYA v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02841
       NJOROGE v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02842
       NJOROGE v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02843
       NJOROGE v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02844
       NJOROGE v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02846
       VAIDYA v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02847
       VAIDYA, ET AL. v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02848
       VAIDYA, ET AL. v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02849
       SPINI v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02969
       SPINI v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!02971
       K'OBIEN, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!03285
       MAIRESSE v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!03297
       CHIMENTI v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!03298
       KONARSKI v. THE BOEING COMPANY, C.A. No. 1:19!03381
       SEEX, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!03392
       DZIURAWIEC-DUDA v. THE BOEING COMPANY, C.A. No. 1:19!03506
       GITELSON v. THE BOEING COMPANY, C.A. No. 1:19!03525
       CONNOLLY v. THE BOEING COMPANY, C.A. No. 1:19!03540
       KARANJA v. THE BOEING COMPANY, C.A. No. 1:19!03668
       JESSE v. THE BOEING COMPANY, C.A. No. 1:19!03669
       KIMITI v. THE BOEING COMPANY, C.A. No. 1:19!03671
       CHAFI v. THE BOEING COMPANY, C.A. No. 1:19!03677
       ADESANMI v. THE BOEING COMPANY, C.A. No. 1:19!03740
       LACROIX v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!03751
       EGAL v. THE BOEING COMPANY, C.A. No. 1:19!03819
       GATHUMBI, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!03820


                                              -3-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 7 of 21 PageID #: 78



       HRNKO v. THE BOEING COMPANY, C.A. No. 1:19!03822
       HRNKO v. THE BOEING COMPANY, C.A. No. 1:19!03823
       HRNKO v. THE BOEING COMPANY, C.A. No. 1:19!03824
       RIFFEL, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!03844
       RIFFEL v. THE BOEING COMPANY, C.A. No. 1:19!03845
       MOORE, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!03846
       GEBLER-REEM v. THE BOEING COMPANY, C.A. No. 1:19!03901
       MUTURI v. THE BOEING COMPANY, ET AL., C.A. No. 1:19!03927
       YAKOB v. THE BOEING COMPANY, C.A. No. 1:19!03965
       MWASHI, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!04004
       CHERUIYOT v. THE BOEING COMPANY, C.A. No. 1:19!04009
       FRENCH, ET AL. v. THE BOEING COMPANY, C.A. No. 1:19!04027

               District of South Carolina

       THUGGE, ET AL. v. THE BOEING COMPANY, C.A. No. 2:19!01443
       VDOVIC, ET AL. v. THE BOEING COMPANY, C.A. No. 2:19!01455
       MATSLIAH v. THE BOEING COMPANY, C.A. No. 2:19!01594

MDL No. 2909 ! IN RE: FAIRLIFE MILK PRODUCTS MARKETING AND SALES
               PRACTICES LITIGATION

        Motion of plaintiff Eliana Salzhauer to transfer the following actions to the United States
District Court for the Northern District of Georgia or, in the alternative, the United States District
Court for the Northern District of Illinois:

               Northern District of Georgia

       SALZHAUER v. THE COCA!COLA COMPANY, ET AL., C.A. No. 1:19!02709

               Northern District of Illinois

       MICHAEL v. FAIRLIFE, LLC, ET AL., C.A. No. 1:19!03924
       SCHWARTZ, ET AL. v. FAIRLIFE, LLC, C.A. No. 1:19!03929

               Northern District of Indiana

       SABEEHULLAH, ET AL. v. FAIRLIFE LLC, ET AL., C.A. No. 2:19!00222




                                                 -4-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 8 of 21 PageID #: 79



MDL No. 2911 ! IN RE: CAMP LEJEUNE, NORTH CAROLINA, WATER
               CONTAMINATION LITIGATION (NO. II)

       Motion of defendant United States of America to transfer the following actions to the
United States District Court for the Northern District of Georgia:

                Northern District of Georgia

        CARTER, ET AL. v. UNITED STATES OF AMERICA, C.A. No. 1:19!02787

                District of New Hampshire

        PHILLIPS v. US GOVERNMENT, ET AL., C.A. No. 1:19!00128

                Eastern District of North Carolina

        COUNCIL v. U.S. NAVY, ET AL., C.A. No. 5:19!00097
        BUNTING v. DEPARTMENT OF THE NAVY, ET AL., C.A. No. 7:19!00067
        FAIN v. UNITED STATES, C.A. No. 7:19!00109
        WASHINGTON v. DEPARTMENT OF THE NAVY, C.A. No. 7:19!00112
        HURDLE v. CAMP LEJEUNE, USMC, ET AL., C.A. No. 7:19!00115

MDL No. 2912 ! IN RE: PALBOCICLIB PATENT LITIGATION

        Motion of plaintiffs Pfizer, Inc., et al., to transfer the following actions to the United
States District Court for the District of Delaware:

                District of Delaware

        PFIZER, INC., ET AL. v. AIZANT DRUG RESEARCH SOLUTIONS PVT. LTD.,
          C.A. No. 1:19!00743
        PFIZER, INC., ET AL. v. ALEMBIC PHARMACEUTICALS, INC., ET AL.,
          C.A. No. 1:19!00745
        PFIZER, INC., ET AL. v. APOTEX INC., ET AL., C.A. No. 1:19!00747
        PFIZER, INC., ET AL. v. AUROBINDO PHARMA, LTD., ET AL.,
          C.A. No. 1:19!00748
        PFIZER, INC., ET AL. v. CIPLA USA INC., ET AL., C.A. No. 1:19!00749
        PFIZER, INC., ET AL. v. DR. REDDY'S LABORATORIES, INC., ET AL.,
          C.A. No. 1:19!00750
        PFIZER, INC., ET AL. v. HETERO USA, INC., ET AL., C.A. No. 1:19!00751
        PFIZER, INC., ET AL. v. MYLAN PHARMACEUTICALS INC., ET AL.,
          C.A. No. 1:19!00752
        PFIZER, INC., ET AL. v. NATCO PHARMA, INC., ET AL., C.A. No. 1:19!00753


                                                  -5-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 9 of 21 PageID #: 80



       PFIZER, INC., ET AL. v. QILU PHARMA, INC., ET AL., C.A. No. 1:19!00754
       PFIZER, INC., ET AL. v. SUN PHARMACEUTICAL INDUSTRIES, LTD., ET AL.,
         C.A. No. 1:19!00758
       PFIZER, INC., ET AL. v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
         C.A. No. 1:19!00759
       PFIZER, INC., ET AL. v. ZYDUS PHARMACEUTICALS (USA) INC., ET AL.,
         C.A. No. 1:19!00760

               Northern District of West Virginia

       PFIZER, INC., ET AL. v. MYLAN PHARMACEUTICALS INC., ET AL.,
         C.A. No. 1:19!00097

MDL No. 2913 ! IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND
               PRODUCTS LIABILITY LITIGATION

        Motion of defendant JUUL Labs, Inc., to transfer the following actions to the United
States District Court for the Northern District of California:

               Middle District of Alabama

       WEST v. JUUL LABS, INC., ET AL., C.A. No. 2:19!00505
       HELMS v. JUUL LABS, INC., ET AL., C.A. No. 2:19!00527

               Northern District of California

       COLGATE, ET AL. v. JUUL LABS, INC., ET AL., C.A. No. 3:18!02499
       Y., ET AL. v. JUUL LABS, INC., C.A. No. 3:18!06776
       VISCOMI, ET AL. v. JUUL LABS, INC., ET AL., C.A. No. 3:18!06808
       ZAMPA v. JUUL LABS, INC., C.A. No. 3:19!02466
       SWEARINGEN, ET AL. v. JUUL LABS, INC., ET AL., C.A. No. 4:19!04424

               Middle District of Florida

       NESSMITH, ET AL. v. ALTRIA GROUP, INC., ET AL., C.A. No. 8:19!00884

               Southern District of Florida

       SHAPIRO, ET AL. v. ALTRIA GROUP, INC., ET AL., C.A. No. 0:19!61548

               Southern District of New York

       D.P. v. JUUL LABS, INC., ET AL., C.A. No. 7:18!05758


                                                 -6-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 10 of 21 PageID #: 81



MDL No. 2914 ! IN RE: ERMI LLC ('289) PATENT LITIGATION

        Motion of ERMI LLC to transfer the following actions to the United States District Court
for the Southern District of Florida:

              Southern District of California

       ERMI LLC v. SPORTSTEK MEDICAL, INC., ET AL., C.A. No. 3:19!00608

              Southern District of Florida

       ERMI LLC v. TEAM POST OP, INC., ET AL., C.A. No. 0:19!60851

              Northern District of Georgia

       ONEDIRECT HEALTH NETWORK, INC. v. ERMI LLC, C.A. No. 1:19!01527

              Northern District of Illinois

       ERMI LLC v. GRAYMONT EQUIPMENT DISTRIBUTION, LLC, ET AL.,
         C.A. No. 1:19!02217

              Eastern District of Michigan

       ERMI LLC v. DETROIT MEDICAL DEVICES, LLC, ET AL., C.A. No. 2:19!10966

              Eastern District of North Carolina

       ERMI LLC v. NORTHSTATE SURGICAL DEVICES, LLC, ET AL.,
         C.A. No. 5:19!00124

              Western District of Washington

       ERMI LLC v. INTERNATIONAL REHABILITATIVE SCIENCES, INC.,
         C.A. No. 3:19!05246




                                                -7-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 11 of 21 PageID #: 82



MDL No. 2915 ! IN RE: CAPITAL ONE CONSUMER DATA SECURITY BREACH
               LITIGATION

        Motion of plaintiff Michael Fadullon to transfer the following actions to the United States
District Court for the Western District of Washington and motion of plaintiffs Kevin Zosiac;
Akram Tadrous; Paul Berger, et al.; Lara Greenstein; and Eliyahu Lipskar to transfer the
following actions to the United States District Court for the District of Columbia:

               Central District of California

       LABAJO, ET AL. v. CAPITAL ONE BANK (USA), N.A., ET AL.,
         C.A. No. 5:19!01431

               Northern District of California

       FISHER, ET AL. v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 3:19!04485
       ABALLO, ET AL. v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 4:19!04475

               Southern District of California

       PERDEW v. CAPITAL ONE BANK (USA), N. A., C.A. No. 3:19!01421

               District of District of Columbia

       ZOSIAK v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 1:19!02265
       TADROUS v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 1:19!02292
       BERGER, ET AL. v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 1:19!02298
       GREENSTEIN v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 1:19!02307
       LIPSKAR v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 1:19!02328

               Middle District of Florida

       FRANCIS v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 8:19!01898




                                                  -8-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 12 of 21 PageID #: 83



            Northern District of Illinois

      RUFFINO v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
        C.A. No. 1:19!05234

            District of Kansas

      HARN v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
        C.A. No. 2:19!02441

            Eastern District of New York

      HUN v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 1:19!04436

            Southern District of New York

      HOWITT v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
        C.A. No. 1:19!07161

            Eastern District of Pennsylvania

      VEVERKA v. CAPITAL ONE, N.A., ET AL., C.A. No. 2:19!03461

            Eastern District of Virginia

      BAIRD v. CAPITAL ONE FINANCIAL CORPORATION, C.A. No. 1:19!00979
      MCDONOUGH v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
        C.A. No. 1:19!00984
      ANTHONY v. CAPITAL ON., N.A., ET AL., C.A. No. 1:19!00993
      HILKER v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
        C.A. No. 1:19!00995

            Western District of Washington

      FADULLON v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
        C.A. No. 2:19!01189
      OUELLETTE, ET AL. v. CAPITAL ONE FINANCIAL CORPORATION,
        ET AL., C.A. No. 2:19!01203




                                               -9-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 13 of 21 PageID #: 84



MDL No. 2916 ! IN RE: SKYWEST AIRLINES, INC., FLIGHT ATTENDANT FAIR
               LABOR STANDARDS ACT (FLSA) AND WAGE AND HOUR
               LITIGATION

       Motion of defendant SkyWest Airlines, Inc., to transfer the following actions to the
United States District Court for the Northern District of Illinois:

               Northern District of California

       WILSON, ET AL. v. SKYWEST AIRLINES, INC., ET AL., C.A. No. 3:19!01491

               Northern District of Illinois

       HIRST, ET AL. v. SKYWEST AIRLINES, INC., ET AL., C.A. No. 1:15!02036
       TAPP, ET AL., v. SKYWEST INC., ET AL., C.A. No. 1:15!11117

MDL No. 2917 ! IN RE: AIR CRASH NEAR ELLABELL, GEORGIA, ON AUGUST
               28, 2017

       Motion of plaintiffs John Hartwell Cocke, et al., to transfer the following actions to the
United States District Court for the Southern District of Georgia:

               District of Delaware

       COCKE, ET AL. v. CONTINENTAL MOTORS, INC., C.A. No. 1:19!01420
       HUNTER, ET AL. v. CONTINENTAL MOTORS, INC., C.A. No. 1:19!01447

               Southern District of Georgia

       COCKE, ET AL. v. CONTINENTAL MOTORS, INC., ET AL., C.A. No. 4:19!00169
       HUNTER, ET AL. v. CONTINENTAL MOTORS, INC., ET AL., C.A. No. 4:19!00174

               District of Nebraska

       COCKE, ET AL. v. WHISLER AVIATION, INC., ET AL., C.A. No. 8:19!00335
       HUNTER, ET AL. v. WHISLER AVIATION, INC., ET AL., C.A. No. 8:19!00339




                                                 -10-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 14 of 21 PageID #: 85



MDL No. 2918 ! IN RE: HARD DISK DRIVE SUSPENSION ASSEMBLIES ANTITRUST
               LITIGATION

        Motion of plaintiff Ferzula Elmazi to transfer the following actions to the United States
District Court for the Eastern District of Michigan:

               Eastern District of Michigan

       INTEGRITY FINANCIAL SERVICES OF TAMPA BAY, INC., ET AL. v. NHK
         SPRING CO. LTD., ET AL., C.A. No. 2:19!12258
       CMP CONSULTING SERVICES, INC. v. NHK SPRING CO. LTD., ET AL.,
         C.A. No. 2:19!12337
       ELMAZI v. TDK CORPORATION, ET AL., C.A. No. 3:19!12244

               Southern District of New York

       CIMINO, ET AL. v. HEADWAY TECHNOLOGIES, INC., ET AL.,
         C.A. No. 1:19!07428




                                               -11-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 15 of 21 PageID #: 86



                          SECTION B
 MATTERS DESIGNATED FOR CONSIDERATION WITHOUT ORAL ARGUMENT


MDL No. 2642 ! IN RE: FLUOROQUINOLONE PRODUCTS LIABILITY LITIGATION

        Opposition of plaintiff Daryl Wietzema to transfer of the following action to the United
States District Court for the District of Minnesota:

               District of North Dakota

       WIETZEMA v. JANSSEN PHARMACEUTICALS, INC., ET AL.,
         C.A. No. 3:19!00067

MDL No. 2738 ! IN RE: JOHNSON & JOHNSON TALCUM POWDER PRODUCTS
              MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY
              LITIGATION

        Oppositions of plaintiffs Gemma Dura Sambi; Mayra Wainscott; and Allan Palmer, et al.,
to transfer of their respective following actions to the United States District Court for the District
of New Jersey:

               Northern District of California

       SAMBI v. JOHNSON & JOHNSON, ET AL., C.A. No. 3:19!03715

               Southern District of California

       WAINSCOTT v. JOHNSON & JOHNSON, ET AL., C.A. No. 3:19!01160

               Northern District of Illinois

       PALMER, ET AL. v. JOHNSON & JOHNSON, ET AL., C.A. No. 1:19!03731

MDL No. 2741 ! IN RE: ROUNDUP PRODUCTS LIABILITY LITIGATION

        Oppositions of plaintiffs Edward Okamoto, et al.; Richard D. Mayer, et al.; and Roland
Trosclair, Jr., to transfer of their respective following actions to the United States District Court
for the Northern District of California:

               District of Hawaii

       OKAMOTO, ET AL. v. MONSANTO COMPANY, C.A. No. 1:19!00330


                                                 -12-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 16 of 21 PageID #: 87


       MAYER, ET AL. v. MONSANTO COMPANY, C.A. No. 1:19!00331

               Eastern District of Louisiana

       TROSCLAIR v. MONSANTO COMPANY, ET AL., C.A. No. 2:19!10689

MDL No. 2768 ! IN RE: STRYKER LFIT V40 FEMORAL HEAD PRODUCTS
               LIABILITY LITIGATION

       Opposition of plaintiffs Lester Denninger, et al., to transfer of the following action to the
United States District Court for the District of Massachusetts:

               Southern District of Illinois

       DENNINGER, ET AL. v. ANDERSON, ET AL., C.A. No. 3:19!00665

MDL No. 2797 ! IN RE: WELLS FARGO AUTO INSURANCE MARKETING AND
               SALES PRACTICES LITIGATION

        Opposition of plaintiff Patrick Karpowski to transfer of the following action to the United
States District Court for the Central District of California:

               Western District of Michigan

       KARPOWSKI v. WELLS FARGO DEALER SERVICES, C.A. No. 1:19!00363

MDL No. 2800 ! IN RE: EQUIFAX, INC., CUSTOMER DATA SECURITY BREACH
               LITIGATION

       Opposition of plaintiff Michael Duanne Johnston to transfer of the following action to the
United States District Court for the Northern District of Georgia:

               District of New Mexico

       JOHNSTON v. EQUIFAX, C.A. No. 2:19!00485




                                                -13-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 17 of 21 PageID #: 88


MDL No. 2804 ! IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

        Oppositions of plaintiffs to transfer of their respective following actions to the United
States District Court for the Northern District of Ohio:

               District of Hawaii

       COUNTY OF KAUAI v. CVS HEALTH CORPORATION, ET AL.,
         C.A. No. 1:19!00377

               Eastern District of Michigan

       CHARTER TOWNSHIP OF HARRISON v. THE PAIN CENTER USA, PLLC, ET AL.,
         C.A. No. 2:19!11681
       CITY OF STERLING HEIGHTS v. THE PAIN CENTER USA, PLLC, ET AL.,
         C.A. No. 2:19!11685
       CITY OF WARREN v. THE PAIN CENTER USA, PLLC, ET AL.,
         C.A. No. 2:19!11687

               Eastern District of Missouri

       WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH) v. MALLINCKRODT BRAND
         PHARMACEUTICALS, INC., ET AL., C.A. No. 4:19!01654
       ST. FRANCOIS COUNTY v. DANNIE E. WILLIAMS, M.D., ET AL.,
         C.A. No. 4:19!01722
       THE CHEROKEE NATION v. MALLINCKRODT PLC, ET AL., C.A. No. 4:19!01911

               District of New Jersey

       COUNTY OF BURLINGTON v. PURDUE PHARMA L.P., ET AL.,
         C.A. No. 1:19!13684

               Eastern District of New York

       THE CITY OF AUBURN v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:19!03800

               Northern District of New York

       THE CITY OF SARATOGA SPRINGS v. PURDUE PHARMA L.P., ET AL.,
         C.A. No. 1:19!00789
       THE CITY OF OGDENSBURG v. PURDUE PHARMA L.P., ET AL.,
         C.A. No. 8:19!00782




                                                -14-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 18 of 21 PageID #: 89


            Western District of New York

      THE CITY OF ROCHESTER v. PURDUE PHARMA L.P., ET AL.,
        C.A. No. 6:19!06490

            Northern District of Oklahoma

      CITY OF JENKS v. PURDUE PHARMA L.P., ET AL., C.A. No. 4:19!00380

            Southern District of Texas

      ROCKWALL COUNTY, TX v. CVS HEALTH CORPORATION, C.A. No. 4:19!02181
      ELLIS COUNTY v. WALGREENS BOOTS ALLIANCE, INC., ET AL.,
        C.A. No. 4:19!02256
      COUNTY OF DUVAL v. CVS HEALTH CORPORATION, C.A. No. 4:19!02504

            Eastern District of Virginia

      LOUDOUN COUNTY, VIRGINIA v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 1:19!00778
      CITY OF PORTSMOUTH v. MCKESSON CORPORATION, ET AL.,
        C.A. No. 2:19!00331
      CITY OF FREDERICKSBURG, VIRGINIA v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 3:19!00457
      PRINCE GEORGE COUNTY, VIRGINIA v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 3:19!00458
      GREENSVILLE COUNTY, v. V. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 3:19!00459
      CITY OF EMPORIA, VIRGINIA v. PURDUE PHARMA L.P., ET AL.,
        C.A. No. 3:19!00513

            Western District of Virginia

      CULPEPER COUNTY, VIRGINIA v. PURDUE PHARMA L.P., ET AL.,
        C.A. No. 3:19!00037
      CHARLOTTE COUNTY, VIRGINIA v. PURDUE PHARMA L.P., ET AL.,
        C.A. No. 4:19!00029




                                            -15-
Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 19 of 21 PageID #: 90


MDL No. 2846 ! IN RE: DAVOL, INC./C.R. BARD, INC., POLYPROPYLENE HERNIA
               MESH PRODUCTS LIABILITY LITIGATION

        Opposition of plaintiff Donald J. Meuchel to transfer of the following action to the United
States District Court for the Southern District of Ohio:

               District of Montana

       MEUCHAL v. DAVOL, INC., ET AL., C.A. No. 9:19!00116




                                               -16-
 Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 20 of 21 PageID #: 91


RULE 11.1: HEARING SESSIONS AND ORAL ARGUMENT

       (a)     Schedule. The Panel shall schedule sessions for oral argument and consideration of
other matters as desirable or necessary. The Chair shall determine the time, place and agenda for
each hearing session. The Clerk of the Panel shall give appropriate notice to counsel for all parties.
The Panel may continue its consideration of any scheduled matters.

        (b)    Oral Argument Statement. Any party affected by a motion may file a separate
statement setting forth reasons why oral argument should, or need not, be heard. Such statements
shall be captioned “Reasons Why Oral Argument Should [Need Not] Be Heard” and shall be limited
to 2 pages.

          (i)    The parties affected by a motion to transfer may agree to waive oral argument.
                 The Panel will take this into consideration in determining the need for oral
                 argument.

         (c)    Hearing Session. The Panel shall not consider transfer or remand of any action
pending in a federal district court when any party timely opposes such transfer or remand without
first holding a hearing session for the presentation of oral argument. The Panel may dispense with
oral argument if it determines that:

                (i)    the dispositive issue(s) have been authoritatively decided; or
                (ii)   the facts and legal arguments are adequately presented and oral argument would
                       not significantly aid the decisional process.

Unless otherwise ordered, the Panel shall consider all other matters, such as a motion for
reconsideration, upon the basis of the pleadings.

        (d)     Notification of Oral Argument. The Panel shall promptly notify counsel of those
matters in which oral argument is scheduled, as well as those matters that the Panel will consider on
the pleadings. The Clerk of the Panel shall require counsel to file and serve notice of their intent to
either make or waive oral argument. Failure to do so shall be deemed a waiver of oral argument. If
counsel does not attend oral argument, the matter shall not be rescheduled and that party’s position
shall be treated as submitted for decision on the basis of the pleadings filed.

                (i)     Absent Panel approval and for good cause shown, only those parties to actions
                        who have filed a motion or written response to a motion or order shall be
                        permitted to present oral argument.
                (ii)    The Panel will not receive oral testimony except upon notice, motion and an
                        order expressly providing for it.

        (e)     Duty to Confer. Counsel in an action set for oral argument shall confer separately
prior to that argument for the purpose of organizing their arguments and selecting representatives to
present all views without duplication. Oral argument is a means for counsel to emphasize the key
points of their arguments, and to update the Panel on any events since the conclusion of briefing.1

        (f)   Time Limit for Oral Argument. Barring exceptional circumstances, the Panel shall
allot a maximum of 20 minutes for oral argument in each matter. The time shall be divided among
those with varying viewpoints. Counsel for the moving party or parties shall generally be heard first.
      Case 1:19-cv-04436-FB-JO Document 12 Filed 08/26/19 Page 21 of 21 PageID #: 92
                                         UNITED STATES JUDICIAL PANEL
                                                      on
                                          MULTIDISTRICT LITIGATION

CHAIR:                          MEMBERS:                                                          DIRECT REPLY TO:
Sarah S. Vance                  Lewis A. Kaplan                    Catherine D. Perry
United States District Court    United States District Court       United States District Court   John W. Nichols
Eastern District of Louisiana   Southern District of New York      Eastern District of Missouri   Clerk of the Panel
                                                                                                  One Columbus Circle, NE
                                Ellen Segal Huvelle                Karen K. Caldwell              Thurgood Marshall Federal
                                United States District Court       United States District Court   Judiciary Building
                                District of District of Columbia   Eastern District of Kentucky   Room G-255, North Lobby
                                                                                                  Washington, D.C. 20544-0005
                                R. David Proctor                   Nathaniel M. Gorton
                                United States District Court       United States District Court   Telephone: [202] 502-2800
                                Northern District of Alabama       District of Massachusetts      Fax: [202] 502-2888
                                                                                                  http://www.jpml.uscourts.gov




                                                             ADVISORY


        Counsel appearing for oral argument before the Panel may bring cell phones and laptop computers
into the courthouse. All cell phones must be turned off before entering the courtroom.
